Case 1:20-cv-08294-JPC Document 24 Filed 12/28/20 Page 1 of 1




   It is hereby ORDERED that the parties shall have until February 5, 2021 to
   conduct the mediation ordered by the Court on November 5, 2020. (Dkt. 19.)
   The parties should communicate with the Mediation Office to find a convenient
   date for such mediation.

   SO ORDERED.

   Date: December 23, 2020
         New York, New York
                                              _____________________
                                              JOHN P. CRONAN
                                              United States District Judge
